EXHIBIT State of Delaware Secretary of State Division of Corporations Delivered 05:45 PM 02/04/2010 FILED 05:44 PM 02/04/2010 SRV 100111388 — 3838993 FILE SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF BREKFORD INTERNATIONAL CORP. BREKFORD INTERNATIONAL CORP., a corporation organized and existing under the General Corporation Law of the State of Delaware, DOES HEREBY CERTIFY: FIRST:The original Certificate of Incorporation was filed with the Secretary of State of the State of Delaware on August 10, 2004 under the name California Cyber Design, Inc. SECOND:A Certificate of Amendment of Certificate of Incorporation of California Cyber Design, Inc. was filed with the Secretary of State of the State of Delaware on August 11, 2004. THIRD:A Certificate of Amendment of Certificate of Incorporation of American Financial Holdings Inc. (formerly known as California Cyber Design, Inc.) was filed with the Secretary of State of the State of Delaware on January 5, 2006. FOURTH:A First Amended and Restated Certificate of Incorporation of Tactical Solution Partners, Inc. (formerly known as American Financial Holdings Inc.) was filed with the Secretary of State of the State of Delaware on January 10, FIFTH:A Certificate of Amendment to the First Amended and Restated Certificate of Incorporation of Tactical Solution Partners, Inc. was filed with the Secretary of State of the State of Delaware on April 29, 2008. SIXTH:The Second Amended and Restated Certificate of Incorporation of Brekford International Corp. (formerly known as Tactical Solution Partners, Inc.)in the form attached hereto as ExhibitA has been duly adopted in accordance with the provisions of Sections 242 and 245 of the General Corporation Law of the State of Delaware by the directors and stockholders of the Corporation. SEVENTH:The Second Amended and Restated Certificate of Incorporation so adopted reads in full as set forth in ExhibitA and is incorporated herein by this reference. IN WITNESS WHEREOF, Brekford International Corp. has caused this Certificate to be signed by its Chief Executive Officer this 30th day of December, BREKFORD INTERNATIONAL CORP. Name:C.B. Brechin Title:Chief Executive Officer EXHIBIT A SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF BREKFORD INTERNATIONAL CORP. ARTICLE I The name of the corporation (which is hereinafter referred to as the “Corporation”) is:Brekford International Corp. ARTICLE II The address of the Corporation’s registered office in the State of Delaware is Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County of New Castle 19801. The name of the Corporation’s registered agent at such address is The Corporation Trust Company. ARTICLE III The purpose of the Corporation shall be to engage in any lawful act or activity for which corporations may be organized and incorporated under the General Corporation Law of the State of Delaware. ARTICLE IV (A)Authorized Capital Stock. The total number of shares of capital stock which the Corporation shall have authority to issue is 170,000,000, consisting of 150,000,000 shares of common stock, with the par value of $0.0001 per share (“Common Stock”), and 20,000,000 shares of preferred stock, with the par value of $0.0001 per share (“Preferred Stock”). (B)Preferred Stock. The Preferred Stock may be issued from time to time in one or more series. The Board of Directors is hereby authorized to create and provide for the issuance of shares of Preferred Stock in series and, by filing a certificate pursuant to the applicable law of the State of Delaware (hereinafter referred to as a “Preferred Stock Designation”), to establish from time to time the number of shares to be included in each such series, and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof. The authority of the Board of Directors with respect to each service shall include, but not be limited to, determination of the following: (i) The designation of the series, which may be by distinguishing number, letter or title; (ii) The number of shares of the series, which number the Board of Directors may thereafter (except where otherwise provided in the Preferred Stock Designation) increase or decrease (but not below the number of shares thereof then outstanding); (iii) Whether dividends, if any, shall be cumulative or noncumulative and the dividend rate of the series; (iv) The dates at which dividends, if any, shall be payable; 2 (v)The redemption rights and price or prices, if any, for shares of the series; (vi) The terms and amount of any sinking fund provided for the purchase or redemption of shares of the series; (vii) The amounts payable on, and the preferences, if any, of shares of the series in the event of any voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation; (viii) Whether the shares of the series shall be convertible into shares of any other class or series, or any other security, of the Corporation or any other corporation, and, if so, the specification of such other class or series of such other security, the conversion price or prices or rate or rates, any adjustments thereof, the date or dates at which such shares shall be convertible and all other terms and conditions upon which such conversion may be made; (ix) Restrictions on the issuance of shares of the same series or of any other class or series; (x) The voting rights, if any, of the holders of shares of the series; and (xi) Such other powers, preferences and relative, participating, optional and other special rights, and the qualifications, limitations and restrictions thereof as the Board of Directors shall determine. (C)Common Stock. The Common Stock shall be subject to the express terms of the Preferred Stock and any series thereof. Each share of Common Stock shall be equal to each other share of Common Stock. The holders of shares of Common Stock shall be entitled to one vote for each such share upon all questions presented to the stockholders. (D)Vote.
